DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I/Species B in the reply filed on 5/31/2022 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winter et al. US 7,781,263 B2.
Re claim 1, Winter et al. teach a semiconductor device package structure comprising: a substrate (421); one or more dies (422, 423) coupled to the substrate; and a heat pipe device (412, 414), wherein: the heat pipe device comprises a conduit (414) at least partially embedded within the substrate, and the heat pipe device has a first region (top portion in 421) coupled to the one or more dies, and the conduit comprises: a first path for flow of vapor from the first region to an opposing second region; and a second path for flow of liquid from the second region to the first region (annotated fig).
Additionally noting that for clarity, the recitations “for flow of vapor” and  “for flow of liquid” have been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
	

    PNG
    media_image1.png
    835
    692
    media_image1.png
    Greyscale

Re claim 2, Winter et al. teach the heat pipe device comprises a heat sink (430) coupled to the second region of the conduit.
 
Re claim 6, Winter et al. teach the liquid comprises one or more of: Water, Isopropyl Alcohol, Ethanol, Methanol, Acetone, or Diethyl Ether (col 17 line 33).
Re claim 12, Winter et al. teach during an operation of the one or more dies, a temperature of the first region of the conduit is equal to, or higher than, a temperature of the second region of the conduit (noting with equal or unequal temperature distribution the claim limitations will be met).
For clarity, the recitation “…during an operation of the one or more dies, a temperature of the first region of the conduit is equal to, or higher than, a temperature of the second region of the conduit …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of Winter et al. meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
Re claim 13, Winter et al. teach wherein at least a first side and a second side of one or more sidewalls of the conduit is in contact with the substrate (noting the walls of the conduits are formed by portions of the substrate adjacent to the channel and thus are naturally in contact with).
Re claim 14, Winter et al. teach the conduit is fully embedded within the substrate with no section of the conduit is exposed outside the substrate (fig 4b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. in view of Agostini US 20170013747 A1.
Re claim 3, Winter et al. fail to explicitly teach pores.
Agostini teach the conduit (channel space containing 1, fig 2) includes material comprising pores (5); and the second path comprises the material, and the liquid is to flow through at least some of the pores (noting 1 is placed in the conduit of the primary reference in the instant combination ) to provide cooling with porous material as is known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include pores as taught by Agostini in the Winter et al. invention in order to advantageously allow to provide sufficient cooling in order to avoid problems due to excessive raise of the operating temperature. 
Re claim 4 , it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the material comprises one or both of: metal alkoxide, or polymer for increased heat transfer and/or manufacturability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
Re claim 5, Agostini teach the first path comprises an open space within the conduit over the material (fig 2 noting the material is placed in the conduit not completely taking up the channel and leaving some open space, also in an alternative interpretation, the first path has channels 6 interleaved with the pores 6 and thus the claim limitations are taught in the instant combination) to provide cooling with porous material as is known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include pores as taught by Agostini in the Winter et al. invention in order to advantageously allow to provide sufficient cooling in order to avoid problems due to excessive raise of the operating temperature. 


Claim(s) 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. in view of Lange US 8884343 B2.
Re claim 8, Winter et al. teach the substrate comprises a first side and an opposing second side; the heat pipe device comprises a heat sink (430) coupled to the first side of the substrate, and to the second region of the conduit (noting all the parts are a whole and are either directly or indirectly coupled to each other via intermediate parts (fig 4b).
Winter et al. fail to explicitly teach interconnects.
Lange teach the one or more dies are coupled to the first side of the substrate through first one or more interconnect structures (8), and the semiconductor package structure comprises second one or more interconnect structures (8) coupled to the second side of the substrate to provide vias.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include interconnects as taught by Lange in the Winter et al. invention in order to advantageously allow for providing a connection between an upper, middle and lower interconnection surface of the system in package.
Re claim 9, Lange teach third one or more interconnect structures (7) to couple the first one or more interconnect structures and the second one or more interconnect structures and the third one or more interconnect structures comprises the first material to provide vias.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include interconnects as taught by Lange in the Winter et al. invention in order to advantageously allow for providing a connection between an upper, middle and lower interconnection surface of the system in package.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form wherein the one or more sidewalls of the conduit comprise a first material for increased heat transfer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
Re claim 11, Winter et al. fail to explicitly teach interconnects.
Lange teach  the first region of the conduit is coupled to the one or more dies through one or more of: thermally conductive underfill material having higher thermal conductivity than a dielectric layer of the substrate, or one or more interconnect structures (8) to provide vias.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include interconnects as taught by Lange in the Winter et al. invention in order to advantageously allow for providing a connection between an upper, middle and lower interconnection surface of the system in package.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. in view of  Liu US 10453774 B1.
 Re claim 10, Winter et al. fail to explicitly teach grounding details.
Liu teach one or more sidewalls of the conduit are either electrically floating or electrically grounded to for grounding (col 3 lines 35-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include grounding details as taught by Liu in the Winter et al. invention in order to advantageously allow for grounding and heat dissipation.

 Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. in view of SHIOGA US 20130223010 A1.
Re claim 15, Winter et al. teach a system comprising: a substrate (421) having a first side and an opposing second side; one or more dies (422, 423) coupled to the first side of the substrate; and a heat pipe device, wherein the heat pipe device comprises a conduit at least partially embedded within the substrate and having a first region coupled to the one or more dies, and wherein the conduit comprises: a first path for flow of vapor from the first region to an opposing second region, and a second path for flow of liquid from the second region to the first region.
Winter et al. fail to explicitly teach a circuit board.
SHIOGA teach a circuit board (40) coupled to the second side of the substrate (20 equivalent to 400) to mount the cooling integrated device on a circuit board.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a circuit board as taught by SHIOGA in the Winter et al. invention in order to advantageously allow for a cooling assembly attached to a circuit board for intended computer functional use as is known in the art.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. in view of SHIOGA US 20130223010 A1 and Salmon US 20070023889 A1 and Nigen US 20130329352 A1.
Re claim 16, Winter et al., as modified, fail to explicitly teach details of the power supply.
Salmon teach a power supply system to supply power to at least one of the one or more dies (para 64) to provide embedded capacitance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the power supply as taught by Salmon in the Winter et al., as modified,  invention in order to advantageously allow for power supply within the substrate structures.
Winter et al., as modified, fail to explicitly teach wireless details.
Nigen teach a wireless interface to facilitate the system to communicate with another system (para 10),  a memory to store instructions (para 12),  and a processor to execute the instructions, wherein at least one of the memory or the processor is included in at least one of the one or more dies (paras 37-38, noting in the instant combination the circuits and or circuit board are part of 400 in the instant combination) to provide a solid-state drive is a type of memory that stores information on multiple integrated circuits with wireless capability.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wireless details as taught by Nigen in the Winter et al., as modified, invention in order to advantageously allow for a circuit with multiple capabilities.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. in view of SHIOGA US 20130223010 A1 and Singh US 20200126890 A1 and Liu US 10453774 B1 and Agostini.
Re claim 17, Winter et al., as modified, fail to explicitly teach the sealing.
Singh teach the conduit is hermetically sealed by one or more sidewalls (para 51 noting the sidewalls of the primary reference are sealed in the instant combination) to provide pressure resistance during operation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the sealing as taught by Singh in the Winter et al., as modified, invention in order to advantageously allow for heat removal during intended use without rupture of a chamber.
 Winter et al. , as modified,  fail to explicitly teach grounding details.
Liu teach the one or more sidewalls of the conduit are either electrically floating or electrically grounded to for grounding (col 3 lines 35-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include grounding details as taught by Liu in the Winter et al. , as modified,  invention in order to advantageously allow for grounding and heat dissipation.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the one or more sidewalls of the conduit comprise copper for increased heat transfer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
Winter et al. , as modified,  fail to explicitly teach pores.
Agostini teach the conduit (channel space containing 1, fig 2) includes material comprising pores (5), and wherein the second path comprises the material (met in the instant combination where the material is placed), and the liquid is to flow through at least some of the pores of the material (met in the instant combination due to where the material is placed in the channel) to provide cooling with porous material as is known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include pores as taught by Agostini in the Winter et al. , as modified,  invention in order to advantageously allow to provide sufficient cooling in order to avoid problems due to excessive raise of the operating temperature. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140332949 A1, US 20170112018 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763